



COURT OF APPEAL FOR ONTARIO

CITATION:  Knowles v. Lindstrom, 2014 ONCA 116

DATE:  20140213

DOCKET: C57226

Doherty, Goudge and Lauwers JJ.A.

BETWEEN

Nancy Evelyn Knowles

Applicant (Respondent)

and

James E. Lindstrom and Canada Realty LLC

Respondents (Appellants)

Patrick D. Schmidt and George Karahotzitis, for the respondents
    (appellants)

Philip Epstein, Q.C. and Melanie Kraft, for the applicant
    (respondent)

Heard: November 6, 2013

On appeal from the order dated May 15, 2013 made by
    Justice Craig Perkins of the Superior Court of Justice in Toronto, with reasons
    reported at 2013 ONSC 2818.

Doherty J.A.:


I



[1]

The appellant (Mr. Lindstrom) and the respondent (Ms. Knowles) began
    living together in Florida in 2002.  They separated in February 2012.  They
    were never married.

[2]

Ms. Knowles left Florida in February 2012 and flew to Toronto.  She
    has lived in Toronto since the break-up.  Shortly after her return, Ms. Knowles
    commenced an application in the Ontario Superior Court seeking spousal support
    under Part III of the
Family Law Act
, R.S.O. 1990, c. F.3, and a
    declaration that she was a beneficial owner of two Muskoka properties purchased
    by Mr. Lindstrom or his company, Canada Realty LLC (Canada Realty) while he
    and Ms. Knowles were living together.

[3]

Mr. Lindstrom responded with a motion seeking a stay of Ms. Knowles
    application.  He argued, first, that the Ontario Superior Court had no jurisdiction
    over the claims and, second, that if Ontario had jurisdiction, Florida was the
forum
    conveniens
.  Alternatively, Mr. Lindstrom sought an order that, if the
    application proceeded in Ontario, Florida law should apply to the adjudication
    of the claims.  Under Florida law, Ms. Knowles has no claim for support because
    she and Mr. Lindstrom were never married.

[4]

In reasons released in May 2013, the motion judge held that Ontario had
    jurisdiction and that Ontario was the
forum conveniens
.  He further
    held that Ontario law applied to the claims.

[5]

Mr. Lindstrom appeals from all three holdings made by the motion judge. 
    I would dismiss the appeal.


II



[6]

Mr. Lindstrom is an American.  Canada Realty is a Nevada corporation wholly
    owned and controlled by Mr. Lindstrom.  Ms. Knowles was born in Canada and is a
    Canadian citizen.  She lived and worked in Ontario for most of her life before
    2002.

[7]

Mr. Lindstrom and Ms. Knowles met in Florida in 2002.  Both were married
    at the time, but those marriages ended in divorces in 2003.  By late 2002, Mr.
    Lindstrom and Ms. Knowles were living together in Florida.  They lived at
    various rented homes in Florida between 2003 and 2007.  In 2008, Mr. Lindstrom
    purchased a mansion in Florida where the two lived until their break-up in
    February 2012.

[8]

From early in their relationship, Mr. Lindstrom and Ms. Knowles vacationed
    in Muskoka, Ontario.  In 2007, Mr. Lindstrom purchased a property in Muskoka
    for $4.2 million.  He put title in the name of Canada Realty.  In 2009, Mr.
    Lindstrom purchased a second Muskoka property for $5.45 million.  He put the
    first property up for sale, but that property had not sold at the time of
    separation.

[9]

Mr. Lindstrom and Ms. Knowles vacationed in many places, including
    Muskoka.  They spent more time in Muskoka after the purchase of the first
    cottage property in 2007.  They disagreed as to exactly how much time they
    spent in Ontario and, more specifically, in Muskoka.  Ms. Knowles estimated
    that between January 2007 and December 2011, she and Mr. Lindstrom spent about
    60 per cent of their time in Muskoka or Toronto.  Mr. Lindstrom estimated that
    he spent about 40 per cent of that time period in Muskoka.  He also indicated
    that Ms. Knowles was with him for some, but not all, of the time he spent in
    Muskoka.

[10]

In
    2009, Mr. Lindstrom, through Canada Realty, purchased a house in Toronto as an
    investment.  Ownership of that house was briefly transferred to Ms. Knowles in
    2011.  She immediately transferred ownership to her daughter from an earlier
    marriage.

[11]

According
    to Ms. Knowles, she was involved in locating, arranging the purchase of,
    remodelling, and maintaining the Muskoka properties.  She claimed an interest
    in those properties based on those contributions.  Her application includes the
    following allegations:

15.  The Applicant has contributed directly and indirectly to
    the two Lake Rosseau homes over the course of the ten-year relationship.  The Applicant
    has a proprietary interest in both Lake Rosseau homes on the basis of
    constructive trust doctrine.  Over the years, the parties have made improvements
    to both homes, and paid property taxes and utility expenses.

16.  It was the Applicants understanding that she and the Respondent
    beneficially owned both Lake Rosseau homes.  The Applicant relied on this
    understanding.

17.  If the Applicants contribution in both properties is left
    in the hands of the Respondent, then the Respondent will be unjustly enriched
    and there would be a corresponding deprivation of the Applicant and an absence
    of any juristic reason for the enrichment of the Respondent.

18.  The Applicant beneficially owns 50% of both Lake Rosseau
    homes.

[12]

Mr.
    Lindstrom listed both Muskoka properties for sale shortly after the breakdown
    of his relationship with Ms. Knowles.  Both properties were sold with scheduled
    closing dates in June 2012.  Prior to closing, Ms. Knowles obtained
    certificates of pending litigation on both properties.  To permit the sales to
    close, the parties agreed that the certificates would be discharged on the
    condition that the net proceeds of the sales (about $9,073,000) would be held
    in trust by Mr. Lindstroms Ontario law firm.  Subsequently, by consent order,
    $4,837,000 was released to Mr. Lindstrom.  The remainder, about $4.2 million,
    remains in trust with his law firm.

[13]

Ms.
    Knowles is 58 years old.  She did not work when she was living with Mr.
    Lindstrom and was totally dependent upon him financially.  He is a very wealthy
    man and they lived a lavish lifestyle.  Ms. Knowles got a job as a salesperson after
    she returned to Toronto in February 2012.  She has very few assets.

[14]

Mr.
    Lindstrom is 65 years old.  He has been a very successful businessman with a
    variety of interests in different parts of the United States.  The vast majority
    of Mr. Lindstroms many assets are in the United States.

[15]

There
    are no children from the relationship.


III



A.

does ontario have jurisdiction?

[16]

The
    motion judge recognized that there are no statutory provisions governing
    Ontarios jurisdiction to hear the claims advanced by Ms. Knowles.  He turned
    to the real and substantial connection test as explained in the leading case
Club
    Resorts Ltd. v. Van Breda
,
2012 SCC 717, [2012] 1 S.C.R. 572.  The motion judge concluded, at para. 46:

In summary, for the reasons discussed above, I find that
    Ontario has jurisdiction over this case because there is a real and substantial
    connection between the parties, issues and transactions in question in this
    case and Ontario.  The presumptive factors establishing jurisdiction are that
    the case involves a claim to ownership of Ontario land, a claim for damage (the
    allegation of detriment incurred by the applicant in enriching the respondent)
    suffered in Ontario and a claim for support by a party who is ordinarily resident
    in Ontario.  Further, the parties were both ordinarily resident in Ontario (as
    well as Florida) until their separation.  Although their primary residence was
    in Florida, their customary pattern of life included residence for a
    substantial period each year in their Ontario home from 2007 through 2011 which
    made Ontario a real home.  From the date of separation, the applicant was
    ordinarily resident in Ontario and not elsewhere.

[17]

The
    parties agree that the
Van Breda
analysis applies to the jurisdictional
    inquiry.  As explained in
Van Breda
, at para. 99, that inquiry focuses
    on the connection between the forum and the subject matter of the litigation
    and the defendant.  The inquiry looks to the claim as a whole:

The purpose of the conflicts rule is to establish whether a
    real and substantial connection exists between the forum, the subject matter of
    the litigation and the defendant.  If such a connection exists in respect of a
    factual and legal situation, the court must assume jurisdiction over all aspects
    of the case.  The plaintiff should not be obliged to litigate a tort claim in
    Manitoba and a related claim for restitution in Nova Scotia.  That would be incompatible
    with any notion of fairness and efficiency.

[18]

While
    the ultimate determination of jurisdiction looks to the factual and legal
    situation as a whole, it is helpful when applying
Van Breda
to
    examine each claim individually.  The nature of each claim may affect which
    facts will be viewed as presumptive connecting factors for the purposes of the
Van
    Breda
inquiry.

[19]

Ms.
    Knowles claims an interest in real property in Ontario based on the work she did
    in Ontario in relation to that property.  She alleges that Mr. Lindstrom was unjustly
    enriched in Ontario by her efforts in relation to the property and seeks a
    constructive trust in her favour as a remedy for that unjust enrichment.  The
    motion judge held that the location of the property in Ontario, as well as the resulting
    damage to Ms. Knowles, which, in his view, occurred in Ontario, constituted
    presumptive connecting factors for jurisdictional purposes.

[20]

The
    appellant does not dispute that, where the claim asserts a proprietary interest
    in property, the location of that property within Ontario is a presumptive
    connecting factor.  He does, however, submit, relying on
Van Breda
,
at para. 89, that damage occurring in
    Ontario is not a presumptive connecting factor.  The appellant acknowledges
    that
Van Breda
involved a tort claim and that the factors considered
    in
Van Breda
as potentially presumptively connecting factors will not necessarily
    be characterized in the same way for the purposes of a restitution claim.  He
    submits that the
situs
of the damage is, however, no more a
    presumptive connecting factor in a restitution claim than it is in a tort
    claim.

[21]

The
    location of the property is, in my view, a presumptive connecting factor.  If
    the subject of the claim is real property which is alleged to be the vehicle
    for the alleged unjust enrichment, I find it hard to think of any fact or
    factors that would provide a stronger presumptive connection than the location
    of the property within the jurisdiction.  The analogy between the
situs
of the tort, a presumptive connecting factor in tort cases,
Van Breda
,
at para. 88, and the location of the
    property in a property case is an apt one.  Indeed, the argument in favour of
    the location of the property as a presumptive connecting factor is stronger
    than the argument in favour of the
situs
of the tort.  While a tort
    may occur in more than one jurisdiction, real property is permanently located
    in only one jurisdiction.  The location of the property clearly links any
    dispute over ownership to the courts of that jurisdiction.

[22]

In
Van Breda
, at para. 83, LeBel J. instructs courts to look to the rules
    governing
service
ex juris
for guidance in determining the appropriate presumptive connecting factors for
    different claims.  He describes those rules as expressing the wisdom and
    experience drawn from the life of the law. Rule 17.02(a) of the
Rules of
    Civil Procedure
, R.R.O. 1990, Reg. 194 permits
service
ex juris
without a court order of a claim
    in respect of real property in Ontario.  This rule reflects the obvious close
    relationship between real property in the province and the adjudication of
    claims relating to that property.  It also supports the position that the
    location of the real property is a presumptive connecting factor in litigation
    involving a claim arising from that property.

[23]

The
    sale of the property does not change the essential nature of the claim.  Ms.
    Knowles claim remains a claim arising from real property in Ontario.  Because
    the property has been sold, her remedy, if she successfully establishes that
    claim, is now for the monetary value of the claim.  To hold that the fundamental
    nature of Ms. Knowles claim changed for jurisdictional purposes when the
    property was sold would be to tell persons in Ms. Knowles position that they
    must resist the sale until the claim is determined.  Clearly, Mr. Lindstrom
    wanted the property sold.  Ms. Knowles willingness to allow the sale to go
    forward should not cost her access to an Ontario court for the determination of
    her claim with respect to the Muskoka properties.

[24]

A
    single presumptive connecting factor, in the absence of any rebuttal of that presumption
    by Mr. Lindstrom, is sufficient to establish jurisdiction under the
Van
    Breda
analysis:
Van Breda
, at
paras. 80-81.  I need not consider whether the motion judge was correct in
    identifying the location of the damages flowing from the alleged unjust
    enrichment as an additional presumptive connecting factor.  I note only that,
    in the context of an unjust enrichment claim, resort to damages as a
    presumptive connecting factor is potentially problematic.  The essence of the
    unjust enrichment claim lies in the undeserved benefit to the defendant rather
    than in any damage to the plaintiff.  Here, that benefit occurred in Ontario.

[25]

I
    will, however, in deference to the arguments advanced by the appellant, address
    one other factor identified by the motion judge as a presumptive connecting
    factor.  The motion judge concluded that Ms. Knowles and Mr. Lindstrom were
    ordinarily resident in Ontario and Florida between 2007 and their break-up in February
    2012.  He further held that their residence constituted a presumptive
    connecting factor in respect of both the property and the support claims.

[26]

The
    finding that Ms. Knowles and Mr. Lindstrom were ordinarily resident in Ontario
    in the years between 2007 and 2012 was the primary target of the appellants
    arguments in this court.  The appellant contends that, for jurisdictional
    purposes, Ms. Knowles and Mr. Lindstrom could have only one residence and that,
    as the motion judge acknowledged, Florida was their primary residence.

[27]

Van Breda
, at para. 86,

recognizes that the
    ordinary residence of the defendant is a presumptive connecting factor in tort
    cases.  This court has held that the real home or ordinary residence of the
    parties is a presumptive connecting factor in litigation arising out of a marriage
    breakdown:
Wang v. Lin
, 2013 ONCA 33, at para.
47; and
Ghaeinizadeh v. Ku De Ta Capital Inc.
,
2013 ONCA 2, at para. 15.

[28]

The
    motion judge, at para. 44, applying the ratio in
Thomson v. Minister of
    National Revenue
, [1946] S.C.R. 209, held that a person may have more than
    one ordinary residence at a given time.
Thomson
involved a taxing
    statute which provided that persons were liable for tax if residing or
    ordinarily resident in Canada during such year.  The individual challenging
    the tax assessment had two homes in the United States.  He had built a summer home
    in Canada where he and his family routinely spent about five months a year
    during the spring and summer.

[29]

There
    are five judgments in
Thomson
.  Four of the judges agreed that a
    person could be ordinarily resident in more than one place and that, on the
    evidence, Mr. Thomson was ordinarily resident in Canada.  Justice Estey, at pp.
    231-32,  said:

This residence at East Riverside [Canada] was maintained in a
    manner that made it always at his disposal and available at any time.  When
    there his activities of life were centred about that point.  It was to and from
    there he made his visits to other places.  He and his family were then living
    there.  It would appear that the appellant was maintaining more than one
    residence to which he could and did come and go as he pleased.

The appellant selected the location, built and furnished the
    residence for the purpose indicated, and has maintained it as one in his
    station of life is in a position to do.  In successive years his residence
    there was in the regular routine of his life acting entirely upon his own
    choice, and when one takes into consideration these facts, particularly the
    purpose and object of his establishing that residence, the conclusion appears
    to be unavoidable that within the meaning of this statute he is one who is
    ordinarily resident at East Riverside, New Brunswick.

[30]

Justice
    Kellock, at p. 210, took the same view:

There was no difference between the appellants use of his
    Canadian home and that of his United States home or homes.  The establishments
    were essentially of the same nature and were equally regarded by him as homes
    in the same sense.  His residence in each was in the ordinary and habitual
    course of his life and there was no difference in the quality of his occupation,
    though he occupied each at different periods of the year.  He came within the
    term residing and ordinary resident in Canada.

[31]

There
    are clear similarities between the lifestyle enjoyed by Ms. Knowles and Mr.
    Lindstrom and that of the taxpayer described in
Thomson
.  After
    acknowledging that the parties primary home had always been in Florida, the
    motion judge said, at para. 44:

On the uncontested facts in this case, the parties had set up a
    pattern that included residence in Ontario, in a home owned by the respondent,
    on a regular basis for part of every year, for months at a stretch, for more
    than five years.  That amounts to ordinary residence.

[32]

I
    agree with the motion judge that
Thomson
establishes that a person can
    be ordinarily resident in more than one place at the same time.  With
    respect, the contrary holding in
Derksen v. Insurance Corp. of British
    Columbia
, [1995] B.C.J. No. 2709, at paras. 20-21 (S.C.) misreads
Thomson
. 
    I also find nothing in the judgments in
Thomson
that would justify
    limiting the courts analysis to the taxation statute in issue.  The definition
    of ordinary residence arrived at by the majority in
Thomson
is
    consistent with the plain meaning of the phrase and reflects the reality of the
    lifestyle that some people lead.  The motion judge was satisfied that Ms.
    Knowles and Mr. Lindstrom had that kind of lifestyle.  The record fully supports
    that finding.

[33]

The
Family Law Act
is silent on the question of jurisdiction over Ms.
    Knowles support claim.  The motion judge held that in the absence of legislative
    direction to the contrary, that he was not limited to the concept of primary or
    principal residence, when considering the significance of residence to the
    jurisdictional question.  I agree.  In my view, if there is no controlling
    statutory provision, the concept of ordinary residence as defined in
Thomson
is appropriate when considering whether the parties physical connection to a
    jurisdiction is sufficient to constitute a presumptive connecting factor for
    the purposes of the
Van Breda
analysis.

[34]

I do not understand the appellant to argue that, if the
    motion judge properly determined that Ms. Knowles and Mr. Lindstrom were
    ordinarily resident in Ontario at the time of the break-up, that ordinary
    residence could not provide a basis for the assumption of jurisdiction in
    respect of both claims.  Clearly, ordinary residence, especially where that
    residence is in the properties that are the subject matter of the property
    claim, constitutes a real and substantial connection for the purposes of the
    property claim.  Similarly, ordinary residence at the time of break-up
    sufficiently connects the litigation and the parties to Ontario to warrant
    Ontarios jurisdiction over the support claim:
Ghaeinizadeh.

[35]

As I would not disturb
    the motion judges finding that the parties were ordinarily resident in Ontario
    at the time of the break-up, and as I agree with the motion judges finding
    that ordinary residence provides the necessary connecting factor to find that
    Ontario courts have jurisdiction over both the property and the support claims,
    I need not determine whether the motion judge erred in finding that Ms.
    Knowles residence at the time she commenced the application was sufficient to ground
    jurisdiction.  I will, however, make three observations.

[36]

First, Mr. Lindstroms contention
    that jurisdiction premised upon the applicants residence at the time of application
    opens the door to forum shopping has no application here.  Ms. Knowles had very
    real connections to Ontario before, during, and after the time she lived with
    Mr. Lindstrom.  The trial judge expressly found, at para. 41, that there is no
    forum shopping here.  In any event, in those cases that do smell of forum
    shopping, the doctrine of
forum non-conveniens
can relieve against the rigid application of a
    jurisdictional rule based upon residence where it is necessary to ensure a fair
    and efficient resolution of the litigation:
Van Breda
, at para. 104.

[37]

Second, the motion
    judges consideration of the
Interjurisdictional Support Orders
    Act, 2002
, S.O. 2002, c. 13 (
ISOA
) was appropriate in the context of the jurisdictional
    analysis even though the support application was not brought under that
Act
.  It could have been:  see
ISOA
, s. 5; and Regulation 53/03.
Van
    Breda
, at para. 91, instructs that, in
    considering whether a fact or factors should be treated as presumptive connectors
    for jurisdictional purposes, the court may look to the treatment of the
    proposed connecting factor in related statutes.  In fact, LeBel J., in
    considering whether the
situs
of the tort should be treated as a presumptive connecting factor under
    the common law applicable in Ontario, looked to the treatment of the
situs
of the tort under legislation in other provinces.  
    The motion judge properly followed the lead provided in
Van
    Breda
when he looked to the
ISOA
for assistance in determining whether residence
    should constitute a presumptive connecting factor for the purposes of a support
    application brought under the
Family Law Act
.

[38]

Third, the appellants
    point to
Van Breda
, at
    para. 86, as authority for the proposition that the residence of the applicant
    at the time of the application cannot be a presumptive connecting factor for
    the purposes of jurisdiction.  The statement in
Van Breda
is made in respect of tort claims.  No doubt, it
    will also apply to other kinds of claims, but it does not necessarily apply to
    all claims.  Support claims are arguably quite different from tort or contract
    claims in that, absent appropriate support from the former partner, the burden
    of support may fall on the state where the party seeking support resides.  As
    stressed in
Van Breda
,
    the list of presumptive connecting factors depends, in part, on the subject
    matter of the litigation.  It follows that the factors may vary depending on
    the nature of the claim.

[39]

For the reasons outlined
    above, I agree with the motion judge that Ontario has jurisdiction to hear Ms.
    Knowles claims.


IV



B.

is florida the
forum conveniens
?

[40]

A finding of jurisdiction is not the end of the analysis.  The court
    must also consider the question of
forum non conveniens
.  The motion
    judge, at paras. 47-55, held that the appellant had failed to demonstrate that
    Florida was the
forum conveniens
.  That finding is properly viewed as
    an exercise in judicial discretion.  This court will defer to the motion
    judges assessment, absent an error in principle, a material misapprehension of
    the evidence, or if, in the circumstances, the exercise of that discretion is
    unreasonable:
Van Breda
,
at para. 121.

[41]

The
    motion judge, at para. 47, referred to the various factors relevant to the
forum
    conveniens
inquiry as identified in the controlling case law.  He properly
    placed the burden on the appellant to demonstrate that it would be fairer and
    more efficient to adjudicate the claims in Florida than in Ontario.  It is not
    enough to show that the Florida courts also have jurisdiction over the claims:
Van Breda
, at paras. 103, 109.

[42]

Ms.
    Knowles would have suffered a loss of juridical advantage if Ontario declined
    jurisdiction in favour of Florida.  Ms. Knowles had no right of support under Florida
    law because she and Mr. Lindstrom were not married.  The appellant acknowledges
    this disadvantage but submits that the motion judge gave undue weight to Ms.
    Knowles loss of juridical advantage if Ontario declined jurisdiction.

[43]

Loss
    of juridical advantage to one or the other of the parties is a relevant
    consideration in the
forum conveniens
analysis:
Amchem Products Inc.
    v. British Columbia (Workers Compensation Board)
, [1993] 1 S.C.R. 897, at
    p. 924.  I do not read the motion judge as placing any undue weight on Ms.
    Knowles loss of juridical advantage.  He simply observed, at para. 52:

Clearly if this court declines jurisdiction, the appellant will
    lose a legitimate juridical advantage, in that her claim would not be
    entertained by Florida.

[44]

The
    motion judges observation was made in the context of a review of several
    factors relevant to the
forum conveniens
inquiry.  Most of those
    factors clearly favoured Ontario and fully justified the motion judges
    conclusion that Mr. Lindstrom had failed to show that Florida was clearly the
    more appropriate forum.


V



C.

is ontario law applicable?

[45]

Mr.
    Lindstrom submits that Florida law should be applied to both the
    property-related claim and the support claim because Florida has the closest
    and most real connection to the issues and facts underlying the litigation. 
    Mr. Lindstrom relies on the unchallenged evidence that the parties had their
    primary residence in Florida throughout their 10-year relationship.  He
    contends that they would reasonably have expected the law of Florida to apply
    to any legal issues arising should their relationship end.

[46]

Mr.
    Lindstrom had the burden of demonstrating that Ontario law should not apply to
    the claims.  Like the motion judge, I do not think Mr. Lindstrom met that
    burden.

[47]

The
    property-related claim is clearly much more closely related to Ontario than any
    other jurisdiction.  The property is in Ontario.  The work done by Ms. Knowles
    said to justify the claim was done in Ontario.  The unjust enrichment said to
    have flowed to Mr. Lindstrom is in the nature of an increase in the value of
    the property.  That enrichment occurred in Ontario.  All of those factors
    favour the application of Ontario law:  Lawrence Collins, ed.,
Dicey, Morris
    and Collins on the Conflict of Laws
, 14th ed. (London: Sweet & Maxwell,
    1993), at p. 1863.  Whether one applies by analogy the
lex loci delicti
rule, or one looks to the jurisdiction where the
    unjust enrichment occurred, Ontario law applies to the property claim.

[48]

The
    argument in favour of applying Ontario law to the support claim is perhaps somewhat
    less powerful than the argument for applying Ontario law to the property-related
    claim.  However, bearing in mind the finding that Mr. Lindstrom and Ms. Knowles
    were ordinarily resident in Ontario for the last five years of their
    relationship and that Ms. Knowles was resident in Ontario at the time of the
    application, I think the motion judge properly found that there was no compelling
    reason to apply the law of another jurisdiction to the support claim.

[49]

I
    would add that in considering the choice of law, I think it is relevant that
    the property-related claim and the support claim are closely connected.  The
    determination of the property claim could affect the outcome of the support
    claim:  see
Fisher v. Fisher
(2008), 88 O.R. (3d) 241, at para. 53.  The
    interrelationship of the two claims is a further reason for applying the same
    law to both.  The motion judge did not err in doing so.


VI



D.

conclusion

[50]

I
    would dismiss the appeal.  The parties agreed on the quantum of costs on the
    appeal.  Ms. Knowles should have her costs of the appeal in the amount of
    $30,000, inclusive of disbursements and relevant taxes.

RELEASED: DD  FEB 13 2014

Doherty J.A.

I agree S.T. Goudge
    J.A.

I agree P. Lauwers
    J.A.


